Judgment modified, on the law, by directing that the assessment for the year 1933 of the premises involved in this certiorari review shall be corrected as- follows: No. 63 North Pearl street by reducing the assessment from $130,000 to $80,000; No. 65 North Pearl street by reducing the assessment from $127,000 to $60,000; No. 27 Steuben street by reducing the assessment from $22,000 to $12,000; No. 23% Steuben street by reducing the assessment from $5,500 to $3,500. As so *887modified the judgment is affirmed, with costs to petitioners. The reduction granted may not exceed the amount demanded in the application to the assessors. (People ex rel. Interstate Land Holding Co. v. Purdy, 206 App. Div. 606; affd., 236 N. Y. 609.) People ex rel. Empire Mortgage Go. v. Cantor (198 App. Div. 317) is not in conflict with the Purdy case, as the question in the Cantor case involved the amendment of the petition for the writ of certiorari. The court disapproves of that portion of the decision entitled “ Conclusions of Law,” designated as “ First,” “ Second ” and “ Third.” Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur. Buss, J. I concur with the majority that the reduction made may not be greater than that claimed in the application. I dissent from the decision for the reason that while the evidence warrants some reduction it does not warrant a reduction to the figure now being fixed by this court.